Ex NSAR Item 77C: Submission of matters to a vote of security holders JHS Shareholder meeting The fund held its Annual Meeting of Shareholders on February 18, 2014. The following proposal was considered by the shareholders: Proposal: Election of twelve (12) Trustees to serve until their respective successors have been duly elected and qualified. Each Trustee was re-elected by the fund’s shareholders and the votes cast with respect to each Trustee are set forth below. Votes For Votes Withheld Independent Trustees Charles L. Bardelis 7,906,223.489 135,853.484 Peter S. Burgess 7,892,049.024 150,027.949 William H. Cunningham 7,892,533.469 149,543.504 Grace K. Fey 7,890,503.771 151,573.202 Theron S. Hoffman 7,890,237.853 151,839.120 Deborah C. Jackson 7,875,727.082 166,349.891 Hassell H. McClellan 7,882,668.708 159,408.265 James M. Oates 7,890,949.713 151,127.260 Steven R. Pruchansky 7,864,263.553 177,813.420 Gregory A. Russo 7,905,486.740 136,590.233 Non-Independent Trustees Craig Bromley 7,881,567.515 160,509.458 Warren A. Thomson 7,876,394.414 165,682.559
